As filed with the Securities and Exchange Commission on February 10, 2015 Registration No.333-201323 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTERNET PATENTS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-3220749 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 101 Parkshore Drive, Suite 100
